Title: To George Washington from Brigadier General Henry Knox, 20 July 1780
From: Knox, Henry
To: Washington, George


					
						Dear Sir
						Camp Precaness 20th July 1780.
					
					Mr Faesh is so deeply impres’d, with a beleif, that the disafected, will set fire to his furnace, if he shall cast shot, or shells, that he declines to cast those articles, unless the continent, will indemnity for any loss he may incur in consequence, or provide him with a guard. I have endevor’d to convince him to the contrary, but without effect. I humbly submit to Your Excellency, the propriety under the circumstances stated, of sending the guard for the time requested. I am with the highest respect and Attachments Your Excellencys Obedient Servant
					
						H. Knox
					
				